UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF COLUMBIA

____________________________
                             )
REGINALD MOORE, et al.,      )
                             )
     Plaintiffs,             )
                             )
     v.                      ) Civil Action No. 00-953 (RWR/DAR)
                             )
JANET NAPOLITANO,            )
                             )
     Defendant.              )
____________________________ )

                  MEMORANDUM OPINION AND ORDER

     Plaintiffs, African-American current and former special

agents (“SAs”) of the United States Secret Service, bring this

employment discrimination action individually and on behalf of a

putative class of African-American SAs against the Secretary of

the Department of Homeland Security under Title VII of the Civil

Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq. (1994),

and the Civil Rights Act of 1991, 42 U.S.C. § 1981a.   Plaintiffs

claim that the Secret Service has engaged in a pattern and

practice of racial discrimination in its promotion of black SAs

to the GS-14 and GS-15 levels.   Plaintiffs have moved under

Federal Rule of Civil Procedure 23 to certify a class of African-

American current and former SAs who have allegedly suffered

racial discrimination during the course of their employment.

Because the class representatives’ claims are not typical of the
                                -2-

class members’ claims and there is a conflict of interest within

the class, the plaintiffs’ motion will be denied without

prejudice.

                            BACKGROUND

     Plaintiffs’ second amended complaint alleges that throughout

the proposed class period,1 the Secret Service has maintained a

pattern and practice of discrimination against African-American

SAs with regard to selections for competitive positions,

discipline, transfers, assignments, testing, and hiring.

Plaintiffs generally allege that, over the course of many years,

the Secret Service has engaged in a wide variety of racially

discriminatory employment practices, that it harbors a racially

insensitive environment that tolerates racist activities, and

that is fails to protect its African-American SAs from racial

discrimination.   Although the Secret Service has received

multiple complaints about the discriminatory conduct, plaintiffs

claim, no sufficient remedy has been provided.

I.   PROMOTION EVALUATION PROCESS

     The plaintiffs’ discrimination claims center around the

Secret Service evaluation system known as the Secret Service

Special Agent Merit Promotion Program (“MPP”).   The MPP is used



     1
       Plaintiffs have been given permission to plead in their
second amended complaint non-promotion claims dating back to 1993
and “building block” claims dating back to 1999. See Moore v.
Chertoff, 437 F. Supp. 2d 156, 165 (D.D.C. 2006).
                                 -3-

annually to evaluate SAs for promotion.    An MPP score on a scale

up to 100 points is used by an agent seeking promotion to bid on

available or vacant positions throughout an upcoming bid cycle.

(Pls.’ Mem. of P. & A. in Supp. Of Pls.’ Mot. for Class Cert.

(“Pls.’ Mem.”) at 15.)    A participating GS-13 Agent receives a

total MPP score that consists of three distinct parts: a (1)

First Level evaluation; (2) Peer Panel evaluation; and

(3) Second Level evaluation.    A participating GS-14 Agent

receives an MPP score that consists of two parts: a (1) First

Level evaluation and (2) Second Level evaluation.    (Id. at 15-

16.)    The first level evaluation to which both GS-13 and GS-14

participating agents are subject is completed by the candidate’s

immediate supervisor and is signed by a Special Agent in Charge.

(Id. at 16.)    The supervisor rates each candidate using a scale

of one to five on ten specific elements such as writing ability,

problem solving, oral communication, knowledge of Secret Service

rules and regulations, leadership and management ability, and

negotiation skill.    (Id.; see also Moore v. Summers, 113 F. Supp.
2d 5, 8 (D.D.C. 2000).)

       The Peer Review Panel applies to candidates seeking

promotion to the GS-14 level.    The Panel evaluates candidates on

their “protection” and “investigation” experience.    (Pls.’ Mem.

at 16.)    Peer Panel members include agents at the GS-14 level or

above, who are given oral instructions on conducting the panel.
                                  -4-

Notes are not taken during the Peer Panel evaluation.     (Id. at

17.)

       A Second Level Panel evaluates candidates for GS-14 or GS-15

promotions.    GS-14 Agents are rated on six separate competencies,

including written or oral communication, ability to lead or

direct others, and ability to analyze problems and recommend

solutions.    (Id.)   The Second Level Panel members include

representatives from each of the seven Assistant Director (“AD”)

offices, and the members are instructed not to take notes and may

review and adjust the ratings at their discretion.     (Id. at 17-

18.)

       Once an agent is given an MPP score, she may use her score

to bid on vacant positions.     In some cases, a vacant position may

be filled without the position having to be posted.     (Id. at 18.)

The MPP scores are then used to generate the Best Qualified List

(“BQL”).    The candidates are ranked by their MPP scores and the

MPP policy creates a cut-off for the ranked list of bidders or

candidates.    (Id. at 19.)   The agent with the highest MPP score

is not guaranteed that he or she will be awarded the vacant

position.    Instead, a recommendation is made to the Director by

an Advisory Board that consists of the Deputy Director, seven

ADs, and the Chief Counsel.     In making its decision, the Advisory

Board receives the assignment history, bid history, entry on duty

date, and the date of the last promotion of each bidder or
                                  -5-

candidate listed on the BQL.    (Id.)   For each vacant position,

the relevant AD makes a selection recommendation to the Advisory

Board from the BQL for that position.     (Id. at 20.)   Based on the

AD’s recommendation, the Advisory Board makes a recommendation to

the Director.    (Id.)

II.   AGENTS’ INDIVIDUAL CLAIMS

      A.    Reginald Moore

      Reginald Moore has been employed by the Secret Service for

more than 20 years and served as a GS-13 agent in the Operations

Section and the White House Joint Operations Center.     (Id. at 33

(citing Ex. 53).)    An African-American, Moore bid for and was not

selected for more than 180 GS-14 positions from 1999 to 2002, and

at one point was assigned to train a white selectee for a

position on which he had formerly bid.     (Id. at 34-35.)   Moore

eventually was promoted to a GS-14 and a GS-15 position, but he

alleges that his promotions came only after being transferred to

a Chicago field office, serving as an agent for 18 years, and

filing an EEO complaint and a lawsuit.     (Id. at 35-36.)

      B.    Luther Ivery

      Luther Ivery is an African-American former agent who became

eligible to bid on GS-14 positions in 1993, but was not selected

for more than 130 GS-14 positions.      For several positions, “his

MPP score was not high enough to place him on the [BQL].”      (Id.

at 37.)    Ivery alleges that even once he made the BQL, “he was
                                 -6-

passed over for scores of promotions[.]”     (Id.)   Ivery was

promoted to a GS-14 position in 2002, but alleges that his

promotion came only as a result of his having filed suit.        (Id.

at 39.)   Ivery retired from the Secret Service in 2004, but

asserts that “he would have reached the GS-15 . . . level before

retirement” had he not experienced the Secret Service’s

discriminatory practices.    (Id.)

     C.    John Turner

     John Turner is an African-American former SA who bid for

more than 80 GS-14 positions for which he was not selected.       (Id.

at 40.)   Originally his MPP score was not high enough to place

him on the BQL, but once it was, he was “nevertheless denied

dozens of GS-14 positions on which he bid.”     (Id.)   Turner

alleges that he was promoted “six years after he first became

eligible” and only after filing an EEO complaint and a lawsuit.

(Id. at 41.)

     D.    Cheryl Tyler

     Cheryl Tyler is a former SA who was employed by the Secret

Service from 1984 to 1999.    (Id.)    Tyler alleges that she became

eligible to bid for a GS-14 promotion in 1993, but deferred

bidding until 1996 because her MPP scores were not competitive

enough.   (Id. at 42-43.)   Tyler was the only African-American

female SA in the Atlanta Field Office and that, “[a]t the time

she resigned, and . . . the filing of this lawsuit, there were no
                                  -7-

African-American female Agents in a GS-14 position.”      (Id. at 41-

42.)    Another agent was “troubled . . . by . . . Tyler’s

experience in the Secret Service’s Office of Training” because

Tyler had “worked in every possible assignment and/or position

within the Office, yet she was continually passed over for

promotion.”     (Id. at 43 (quoting 7/28/00 Webb Decl.

¶ 36).)     Tyler asserts that she resigned in 1999 “because she

could not reach the GS-14 level as a result of discrimination”

and that the Agency told her that it “was not ready for an

African-American female supervisor.”       (Id. at 44 (citing C. Tyler

Decl. ¶¶ 36, 34).)

       E.    Yvette Summerour

       Yvette Summerour claims that she experienced discrimination

by the Secret Service even before it hired her because it delayed

her hiring by five years and that, after being hired, from 1998

through 2001, she “applied for and was denied promotion to almost

70 GS-14 positions.”     (Id. at 44-45.)   In the “calendar year

before this lawsuit was filed . . . , [she] applied for and was

denied promotion to twelve GS-14 positions.”      (Id. at 45.)

Summerour also alleges that she was “passed over for promotion in

favor of a white (male) Agent who had previously been

transferred” as a result of sexually harassing her.      (Id. at 45-

46.)    Summerour claims further that she was “denied dozens of

promotions for which she made the [BQL]” and that it was only as
                                   -8-

a result of this lawsuit that she “was finally promoted to a GS-

14 position[.]”     (Id. at 46.)   Summerour “and another African-

American female [agent] . . . were the first GS-14 African-

American female [SAs] in the history of the Secret Service.”

(Id.)

     F.      Kenneth Rooks

     Kenneth Rooks is an African-American SA who joined the

Secret Service in 1995 and has been a GS-13 since approximately

2000.     (Id. at 47.)   Rooks asserts that he has “bid for over 160

GS-14 positions, but has not been promoted” and that, even though

he received a high score from his supervisor, he “was kept off

the [BQL] or ranked low on the [BQL], and thus was effectively

disqualified from promotions.”      (Id. at 47-48.)

     G.      Andrew Harris

     Andrew Harris was hired by the Secret Service in 1987 and

alleges that due to the Secret Service’s discriminatory practices

against African-Americans, he “had to file EEO complaints in

order to be (1) hired, (2) promoted to GS-14, and (3) promoted to

GS-15.”     (Id. at 49.)   Harris alleges that he “bid on and was

denied more than 20 GS-14 positions, despite his qualifications,

due to the discriminatory promotions process.”        (Id. (citing Ex.

80).)     Harris alleges that the Secret Service told him that he

must “bid outside of D.C. to be promoted” even though the

requirement to bid outside of the District of Columbia “is not
                                  -9-

written in the MPP, and is not imposed on white Agents; instead,

it only serves as a barrier to the promotion of African-American

Agents.”   (Id. at 51.)    For support, Harris compiled a list of

“thirty-two non-African-American Agents who were promoted from

GS-13 to GS-14, and from GS-14 to GS-15, without ever leaving the

Washington, D.C. area.”     (Id. at 51-52 (citing Ex. 85).)

     H.    Leroy Hendrix

     Leroy Hendrix alleges that “[b]ecause of the Secret

Service’s discriminatory promotions process, [he] was forced to

bid for more than 230 different GS-14 positions prior to finally

being promoted, even though he was qualified for each and every

position.”   (Id. at 52 (citing Ex. 87).)    Hendrix, an African-

American, further alleges that he was not selected for a position

“when his score was ten points higher than the selectee’s score.”

(Id. at 53 (citing Ex. 88 at 455).)     Hendrix “bid on and was not

selected for over forty GS-15 positions” and claims that,

although he was “the most qualified choice” for a Special

Services Division/White House Mail position, he was not selected

and was “forced to vacate his office to make room for the white

selectee, and . . . train that Agent.”     (Id. at 53-54.)    Hendrix

states that he “was finally promoted to a GS-15 Assistant Special

Agent in Charge position in the Los Angeles Field Office” but

that “he was required to accept a cross-country move to be

promoted[.]”   (Id. at 54.)
                               -10-

     The individual named plaintiffs seek to certify a class

     on behalf of all current and former African-American
     Agents who were employed as Criminal Investigators
     (GS/GM-1811) and who had the required time-in-grade to
     seek promotion to competitive positions at the GS-14
     level at any time during the years 1995 to 2004, and/or
     who had the required time-in-grade to seek promotion to
     competitive positions at the GS-15 level at any time
     during the years 1995 to 2005.

(Pls.’ Mot. for Class Cert. at 2.)

                            DISCUSSION

     To obtain class certification, plaintiffs must establish the

four prerequisites of Rule 23(a) and show that the case falls

within at least one of the three categories of Rule 23(b).

Jarvaise v. Rand Corp., 212 F.R.D. 1, 2 (D.D.C. 2002) (citing

Pigford v. Glickman, 182 F.R.D. 341, 345 (D.D.C. 1998)).   The

moving party must establish “that all requirements for proceeding

as a class action have been satisfied.”   Taylor v. D.C. Water &

Sewer Auth., 241 F.R.D. 33, 36 (D.D.C. 2007).   “Whether a class

should be certified is a preliminary question, and disputes

regarding the merits of a case or the weight of evidence are not

proper considerations at the class-certification stage.”   Id.;

see also Eisen v. Carlisle & Jacquelin, 417 U.S. 156, 177 (1974).

Thus, “the question is not whether the plaintiff or plaintiffs

have stated a cause of action or will prevail on the merits, but

rather whether the requirements of Rule 23 are met.”   Eisen, 417
U.S. at 178 (internal quotation marks omitted).   District courts

have broad discretion to decide whether a party moving for class
                                -11-

certification has carried its burden.    Hartman v. Duffey, 19 F.3d
1459, 1471 (D.C. Cir. 1994) (citing Bermudez v. U.S. Dep’t of

Agric., 490 F.2d 718, 725 (D.C. Cir. 1973)).    In considering a

motion for class certification, a court presumes the allegations

in the complaint to be true.    McReynolds v. Sodexho Marriott

Servs., Inc., 208 F.R.D. 428, 431 (D.D.C. 2002).

     Under Rule 23(a), the plaintiffs must demonstrate that

(1) the class is so numerous that joinder of all members is

impracticable (“numerosity”); (2) there are questions of law or

fact common to the class (“commonality”); (3) the claims or

defenses of the representative parties are typical of the claims

or defenses of the class (“typicality”); and (4) the

representative parties will fairly and adequately protect the

interests of the class (“adequacy of representation”).    Fed. R.

Civ. P. 23(a).    “Failure to adequately demonstrate any of the

four is fatal to class certification.”    Garcia v. Johanns, 444
F.3d 625, 631 (D.C. Cir. 2006).

I.   NUMEROSITY

     “‘Rule 23(a)(1) permits maintenance of a class action if

“the class is so numerous that joinder of all members is

impracticable.”’”   Encinas v. J.J. Drywall Corp., 265 F.R.D. 3, 8

(D.D.C. 2010) (quoting Taylor, 241 F.R.D. at 37 (quoting Fed. R.

Civ. P. 23(a)(1))).   “While a class of at least forty members is

sufficiently numerous to satisfy this requirement presumptively,
                                -12-

‘[t]here is no specific threshold that must be surpassed[.]’”

Id. (quoting Taylor, 247 F.R.D. at 37) (alterations in original).

Rather, a court must examine the specific facts before it.     Id.

While “[m]ere conjecture, without more, is insufficient to

establish numerosity, . . . plaintiffs do not have to provide an

exact number of putative class members in order to satisfy the

numerosity requirement.”   Pigford, 182 F.R.D. at 347.

     Plaintiffs estimate that there are at least 120 members of

the proposed class.   They also assert that joinder is

impracticable since “class members who are current Agents can be

stationed at any given time in the Secret Service[’s]

Headquarters in Washington, D.C., or one of the more than 150

field offices and resident offices throughout the United States

and abroad.”    (Pls.’ Mem. at 63-64; Pls.’ Reply to Def.’s Opp’n

to Pls.’ Mot. for Class Cert. (“Pls.’ Reply”) at 35-36 n.30.)

Plaintiffs state that their estimate of 120 putative class

members “is derived from the Agency’s bid database produced in

discovery[.]”   (Pls.’ Reply at 34-35, n.28.)

     On its face, plaintiffs’ proposed class of 120

geographically dispersed members is sufficiently numerous to

satisfy Rule 23(a)(1).   See Taylor, 241 F.R.D. at 37.   The

defendant, however, advances several arguments against the

plaintiffs’ estimate, including that the proposed class is

overinclusive because it encompasses individuals who were
                               -13-

ineligible for promotions because they neither participated in

the promotion process nor met requirements beyond time-in-grade

necessary to be eligible to participate in the promotions

process.   (Def.’s Opp’n to Pls.’ Mot. for Class Cert. (“Def.’s

Opp’n”) at 34-35.)   The defendant further argues that the

plaintiffs’ “class definition . . . includes untimely claims[,]”

that class members must “have been employed at the Secret Service

as of September 11, 1999 . . . [or] 45 days prior to the day

Plaintiff Turner first contacted an EEO Counselor[,]” and that

“aside from the named plaintiffs, only twenty-one other potential

class members both submitted declarations making claims of

discrimination about the promotion process, and bid for

promotions, during the relevant times.”   (Id. at 36-38, 40

(footnote omitted).)   It appears, then, that the defendant is

arguing that the plaintiffs’ proposed class size will shrink upon

application of Rule 23(a)’s commonality and typicality

requirements.2


     2
       The defendant also states that the plaintiffs’ proposed
class contains two subclasses that must independently meet the
numerosity requirement, arguing that class members whose only
alleged harm is a delayed promotion cannot be factored into the
numerosity analysis because “plaintiffs present no statistical
evidence demonstrating that the promotions of African-American
SAs are actually delayed” and “the unrefuted statistical evidence
demonstrates that the Secret Service promoted African-American
SAs to GS-14 and GS-15 positions faster than non-African-American
SAs.” (Def.’s Opp’n at 40-42.) The defendant further argues
that once the individuals who claim delayed promotions are
excluded from the class, there are only 35 potential class
members who bid but were never selected for a promotion, and that
                               -14-

     Even taking as true the defendant’s argument that “the size

of the proposed class of those denied GS-14 and GS-15 promotions

would total only 36” (Def.’s Opp’n at 44), a class of 36 members

can still satisfy Rule 23(a)’s numerosity prong.   See, e.g.,

Meijer, Inc. v. Warner Chilcott Holdings Co. III, Ltd., 246
F.R.D. 293, 306 (D.D.C. 2007) (certifying a class of only 30

class members); Riordan v. Smith Barney, 113 F.R.D. 60, 62 (N.D.

Ill. 1986) (certifying a class of 29 members); Town of New Castle

v. Yonkers Contracting Co., Inc., 131 F.R.D. 38, 40-41 (S.D.N.Y.

1990) (certifying a class of 36 members); Alvarado Partners, L.P.

v. Mehta, 130 F.R.D. 673, 675 (D. Colo. 1990) (certifying a class

of 33 members).   Thus, the plaintiffs have satisfied Rule

23(a)(1)’s numerosity prong.




these members should be divided into two subclasses based on
grade level of promotion sought and “neither [sub]class . . . is
so numerous as to make joinder impracticable.” (See id. at 42-
43.) The plaintiffs refute the need to separate the class into
sub-classes. (See Pls.’ Reply at 36 n.31 (“[T]he circumstances
presented support that subclasses are neither necessary nor
appropriate.”).) The defendant’s argument regarding delayed
bidders speaks more to Rule 23(a)’s commonality and typicality
requirements than to numerosity requirements. Further, a court
has broad discretion to determine whether to certify a class with
subclasses, and the circumstances here do not warrant dividing
the class into subclasses based on the grade level of promotion
sought. See Twelve John Does v. District of Columbia, 117 F.3d
571, 575 (D.C. Cir. 1997) (noting that the “use of a subclass [is
useful] . . . where the named representative cannot be found to
adequately represent all the interests in the class”).
                                -15-

II.   COMMONALITY

      “To establish commonality under Rule 23(a)(2), a plaintiff

must identify at least one question common to all members of the

class.”   Garcia, 444 F.3d at 631.     “‘[F]actual variations among

the class members will not defeat the commonality requirement, so

long as a single aspect or feature of the claim is common to all

proposed class members.’”    Encinas, 265 F.R.D. at 8 (quoting

Bynum v. District of Columbia, 217 F.R.D. 43, 46 (D.D.C. 2003)).

Courts have noted that the commonality requirement “is ‘often

easily met’” and that “proposed class actions seeking injunctive

and declaratory relief . . . ‘by their very nature’ present

common questions of law and fact.”     Taylor, 241 F.R.D. at 37

(quoting 7A Wright, Miller & Kane, Fed. Practice and Procedure

§ 1763 (3d ed. 2005)).   However, plaintiffs in Title VII class

actions must not only demonstrate that class plaintiffs suffered

discrimination on the basis of membership in a particular group;

“plaintiffs must make a ‘specific presentation’ that identifies

the questions of law or fact common to the class representative

and the putative class.”    McReynolds, 208 F.R.D. at 440-41

(quoting Wagner v. Taylor, 836 F.2d 578, 589 (D.C. Cir. 1987)).

In other words, a “plaintiff must ‘bridge th[e] gap’ between her

own alleged discrimination and a ‘common policy’ that affected

the members of the putative class.”     Taylor, 241 F.R.D. at 37-38
                               -16-

(quoting Gen. Tel. Co. of Sw. v. Falcon, 457 U.S. 147, 158

(1982)).

     In cases where plaintiffs allege disparate treatment of a

class, plaintiffs seeking class certification must “show (i)

discrimination (ii) against a particular group (iii) of which the

plaintiff is a member, plus (iv) some additional factor that

permits the court to infer that members of the class suffered

from a common policy of discrimination.”    Love v. Johanns, 439
F.3d 723, 728 (D.C. Cir. 2006) (internal quotation marks and

brackets omitted) (emphasis in original).    Regarding a complaint

of “class-wide discriminatory impact, [plaintiffs] must make a

showing sufficient to permit the court to infer that members of

the class experienced discrimination as a result of the disparate

effect of a facially neutral policy.”   Garcia, 444 F.3d at 632

(internal quotation marks omitted) (emphasis in original).    To

satisfy Rule 23(a)’s commonality requirement, plaintiffs may put

forth statistical and anecdotal evidence to support an inference

that the defendant’s policies and procedures are subjective and

susceptible to racial discrimination and have a common impact

upon the acts of discrimination that the plaintiffs allege they

suffered.   See Taylor, 241 F.R.D. at 40-44.   The plaintiffs here

offer both statistical and anecdotal evidence.
                                    -17-

     A.   Statistical evidence

          1.      Dr. Sharf’s testimony

     Plaintiffs argue that the agency-wide scoring process for

competitive promotions is highly subjective and that the scoring

process, “in policy and practice, has adversely affected African-

American Agents because they have been denied competitive

promotions for which they were qualified in favor of less-

qualified white Agents.”    (Pls.’ Mem. at 32.)       Plaintiffs rely,

in part, on the expert testimony of Dr. James Sharf, who

testified that “the MPP and its implementation by the Secret

Service are based on unreliably subjective” peer review panels,

assistant director panels and advisory boards, and are governed

by “unreliably subjective discretion by the Assistant Directors

and Director.”    (Id., Ex. 33 ¶ 6.)       Sharf provides examples of

the MPP’s “subjectivity and unreliability” which include that the

“reasons for Peer Panel scoring are not recorded and after the

fact explanations for the scorings are arbitrary and unreliable”;

that the Agency “may promote Special Agents who have not bid on a

position, rendering the bidding process unreliable”; that an

Assistant Director “may, in his sole discretion, change an

Agent’s score after a score has been assigned”; and that the

significance of differences in an Agent’s bid history, MPP scores

and time in the field varied significantly between Assistant

Directors.     (Id., Ex. 33 ¶ 7.)
                                -18-

     The defendant argues that Sharf’s testimony is unreliable

because Sharf “specifically conceded that he could not attest

that the MPP process, even if unreliable, had disadvantaged

African-Americans.”   (Def.’s Opp’n at 46.)     Indeed, Sharf stated

that he had not “formed an opinion one way or the other” as to

whether African-Americans are disadvantaged as a result of the

MPP process.   (Id., Ex. 8, 188:23-25, 189:3-9.)     However, the

plaintiffs have not provided Sharf’s testimony for the purpose of

proving that the MPP’s subjectivity disadvantaged African-

Americans.   Rather, they have provided it to show that

subjectivity is involved at each stage of the Secret Service’s

evaluation system.    (See Pls.’ Mem. at 67.)

     The defendant further argues that the promotion

recommendations “include a consideration of specific, objective

criteria.”   (Def.’s Opp’n at 46.)     However, “[w]hether a

particular [decision-maker] uses objective criteria in making

particular promotion decisions is irrelevant to the commonality

analysis; instead what is significant is that the determination

of which criteria to use is left entirely to the individual

[decision-maker].”    McReynolds, 208 F.R.D. at 442.    The

plaintiffs have offered at least some evidence that the MPP

promotions process includes some subjective decision-making.        For

example, the ADs sitting on Second Level Panels are able to

review and adjust candidates’ ratings without justification.
                               -19-

Also, ADs are given no instruction, guidance, or criteria to use

in making promotion recommendations to the Directors.    (Pls.’

Mem. 18-20.)   Thus, even though objective criteria are a

component of the MPP scoring process, the process still includes

some subjective decision making, and Sharf’s testimony can

support an inference that the plaintiffs were victims of

promotion decisions that were affected by a discriminatory MPP.

          2.    Dr. Charles Mann’s report

     Plaintiffs also rely on Dr. Charles Mann’s report, which

considers “whether the data [plaintiffs] have provided supports

an assertion of adverse impact of the [Secret Service’s]

employment policies against African-American . . . SAs . . . as

compared with non-African-American SAs.”    (Pls.’ Mem., Ex. 2

¶ 12.)   “Mann found that for the years 1998 to 2000, the

difference between expected African-American promotions in the

absence of discrimination, taking as given the presence of

African-Americans on the [BQL], and actual African-American

promotions to GS-14 was statistically significant and adverse to

African-Americans with a probability level of .0045, which

corresponds to less than one chance in 222 or more than 2.8

standard deviations.”   (Pls.’ Mem. at 13 (citing Mann Report, Ex.

2 ¶ 45) (footnote omitted).)   Mann further found that “[f]or

promotions to the GS-15 level, . . . for the years 2002 to 2005,

the difference between expected African-American promotions in
                                -20-

the absence of discrimination, taking as given the presence of

African-Americans on the [BQL], and actual African-American

promotions to GS-15 was statistically significant and adverse to

African-Americans with a probability level of .0195, which

corresponds to less than one chance in 51 or more than 2.3

standard deviations.”   (Id. (citing Mann Report, Ex. 2 ¶ 47)

(footnote omitted).)    From this evidence, the plaintiffs conclude

that fewer African-Americans were promoted to GS-14 and GS-15

levels “than would be expected in the absence of discrimination

based even on the number of African-Americans who actually made

the [BQL].”   (Id.)

     The defendant attacks Mann’s report on several grounds.3

First, the defendant asserts that the results fail to demonstrate

that African-American SAs as a class were under-promoted during

the relevant time periods and that the evidence is restricted to

two cherry-picked time periods of three and four years which are

different for applicants to the GS-14 level than for those to the


     3
       A large portion of the defendant’s opposition is devoted
to a discussion of the merits of the analyses of the parties’
respective statistical experts. Specifically, the defendant
argues that there is “un-rebutted evidence that African-American
agents as a class were promoted at the same speed, if not faster
than, non-African-American agents.” (Def.’s Opp’n at 49.)
However, “[t]he battle of statistical experts, while central to
the ultimate issue of liability, is not relevant to the issue of
class certification.” Jarvaise, 212 F.R.D. at 3 n.1. “[A]n
examination of the statistics proffered by plaintiffs” is
appropriate in determining class certification, McReynolds, 208
F.R.D. at 435, if the court can infer discrimination from them.
Taylor, 241 F.R.D. at 44.
                                 -21-

GS-15 level.    (Def.’s Opp’n at 49.)     The defendant also argues

that Mann’s report fails to consider the composition of all the

BQLs and ignores a “substantial number of BQLs where all African-

American bidders were included.”     (Id. at 54.)    According to the

defendant, for “approximately 34% of vacancies during the period

from 1995 to 2004 for GS-14 positions, and for approximately 73%

of vacancies from 1995 to 2005 for GS-15 positions, all

candidates who applied for the vacancy were considered for

promotion.”    (Id. at 53.)

     Notwithstanding these arguments, Mann’s evidence is

statistically significant because a “standard deviation of 1.96

or higher indicates a ‘level of statistical significance [that]

is sufficient to establish a prima facie case of both disparate

treatment and disparate impact.’”       Taylor, 241 F.R.D. at 44

(quoting Anderson v. Zubieta, 180 F.3d 329, 340 (D.C. Cir. 1999))

(alteration in original).     Moreover, Mann’s conclusions are

appropriate to consider since they measure only time periods that

fall within the proposed class periods.

     Further, the fact that the report makes no explicit findings

related to the rate at which African-American SAs receive

promotions in comparison to non-African-American SAs (see Pls.’

Mem, Ex. 2) does not necessarily undermine a finding of an

inference of discriminatory policy or practice within the MPP

promotions system.    Title VII disparate impact cases are not
                               -22-

measured only at the “bottom line” -- in this case, the

plaintiffs’ promotions –- because “Title VII guarantees . . .

individual respondents the opportunity to compete equally with

white workers on the basis of job-related criteria.”   Connecticut

v. Teal, 457 U.S. 440, 451 (stating that “Title VII strives to

achieve equality of opportunity by rooting out ‘artificial,

arbitrary, and unnecessary’ employer-created barriers to

professional development that have a discriminatory impact upon

individuals”) (emphasis in original).   If the MPP scoring process

did, as alleged, prevent the plaintiffs from being promoted to

GS-14 and GS-15 levels, then Mann’s failure to make ultimate

conclusions regarding the rate of African-Americans promoted

within the Secret Service is not fatal to the plaintiffs’

statistical showing.

     Finally, although Mann’s report omits an analysis of the MPP

in promotions from pools of applicants who all made the BQL

(Pls.’ Mem., Ex. 2 ¶ 77),4 this omission does not preclude proof

that the MPP was used to discriminate in promotions in which not

all applicants made the BQL.   Thus, Mann’s report could support




     4
       Mann also did not analyze promotions made without the use
of a BQL, nor could he have analyzed the impact of the MPP upon
agents who were deterred from seeking an MPP score and bidding
for a promotion. (See Pls.’ Mem, Ex. 2 ¶¶ 44, 78.)
                                 -23-

an inference that the MPP promotions policies and process during

the relevant class period was susceptible to racial

discrimination and affected plaintiffs’ experiences.

B.   Anecdotal evidence

     The plaintiffs also offer anecdotal evidence of

discrimination from the testimony of African-American current and

former Secret Service agents and state that the employees’

declarations “provide the ‘personal experiences . . . ’ that

bring ‘the cold numbers [of disparity] convincingly to life.’”

(Pls.’ Mem. at 69 (quoting Int’l Bhd. of Teamsters v. United

States, 431 U.S. 324, 339 (1977).)      In addition to anecdotal

evidence provided by the named plaintiffs, the record includes

numerous declarations of putative class members who allege that

they have experienced discrimination at the hands of the Secret

Service.5

     For example, Agent Wayne Robinson testified that “two of his

immediate supervisors . . . told [him] that [he] could improve

his chances for promotion if [he] bid on positions that would

require [relocation.]     However, many white Agents . . . have been


     5
       Plaintiffs also offer anecdotal evidence of discrimination
that should not actually bear upon commonality here because it
does not involve promotions or fall within the class period.
(See, e.g., id., Ex. 1, Banner Decl. ¶ 9 (“When I arrived at work
one morning, I found two Nigerian postage stamps on my desk with
a message to ‘Go back to Africa.’”); Bryant Decl. ¶ 27 (“In
September of 1991, frustrated with the discriminatory policies
and practices that had repeatedly resulted in denials of
promotions to which I was entitled, I left the [Agency.]”).)
                                -24-

promoted . . . and did not have to relocate.”   (Id., Ex. 1,

Robinson Decl. ¶ 20.)   Robinson “believe[s] this is an example of

the Secret Service imposing requirements on African-American

[SAs] for promotion that are not required of white Agents.”

(Id.)

     Agent Tamara Blair testified that “[b]ecause of the Secret

Service’s discriminatory . . . practices, [she] did not receive

recognition for work equal to or better than that of white [SAs]

who were recognized” and that supervisors “would often give

awards to white male SAs . . . [even though she] had

significantly higher [performance ratings] than the other [SAs].”

(Id., Blair Decl. ¶ 12.)   She testified further that “[d]espite

achieving consistently strong First Level Evaluation scores,

[her] overall MPP scores have not reflected [her] performance

. . . .    [T]he scores given by the panel bear little relationship

to an Agent’s abilities and accomplishments but rather reflect

whether the Agent is hooked into the right network[.]”   (Id.,

Supp. Blair Decl. ¶ 14.)   “[W]hite Agents . . . get higher

scores.”   (Id.)

     Agent Kenneth Bradshaw testified that despite ranking “very

highly on performance evaluations by [his] direct supervisors[,]”

his total scores were low because “an Agent’s scores are easily

manipulated by the peer panels to the advantage of white Agents.”

(Id., Bradshaw Decl. ¶ 17.)   Bradshaw “once heard [an AD] admit
                               -25-

. . . that, for many promotions, the Secret Service leadership

already knows who they are going to give the position(s) to from

the time they are posted [and] before Agents even bid.     In such

cases, the scoring process is meaningless.”   (Id. ¶ 18.)

     Agent Angela Burns-Ramirez stated that even though she

“received a 96% from [her] direct supervisor” on her 2003-2004

MPP score, she received only 52% on the portion of the evaluation

completed by those who did not supervise her work, which

“demonstrates the subjectivity and potential for abuse of the

construction of the MPP scores.”    (Id., Supp. Burns-Ramirez Decl.

¶ 19.)   She believes that her “low score was the result of

[racial] discrimination.”   (Id.)   Burns-Ramirez “bid on more than

75 GS-14 positions before [she] was finally promoted” and

“believe[s] that [she] did not get the GS-14 positions [on which

she earlier bid] . . . because of [her] race.”    (Id. ¶ 14.)

     Further, Agent Burrell testified that despite having

received positive performance reviews, having served in “two of

the most demanding squad positions in the Los Angeles Field

Office[,]” and having had “more supervisory experience than most

white Agents promoted to GS-14,” his white co-workers have been

promoted over him.   (Id., Burrell Decl. ¶¶ 13, 15, 18.)    Agent

Rodney Stewart testified that despite receiving high first-level

scores, his overall MPP scores have been low.    (Id., Supp.

Stewart Decl. ¶ 22.)   “For example, in 2004-2005, [Stewart]
                                -26-

received a 48/50 on [his] First Level Evaluation, but only a

. . .   56% on the remainder of [the] evaluation.”    Id.   He

testified that “MPP scores are entirely subjective and used to

keep African-American Agents from receiving promotions.”      Id.

Given the plaintiffs’ extensive anecdotal accounts of

discrimination within the Secret Service and their statistical

showing that raises an inference of a causal discriminatory

policy, the plaintiffs have carried their burden of establishing

Rule 23(a)’s commonality requirement.

III. TYPICALITY

      “Typicality requires that the claims of the representative

be typical of those of the class.”     Encinas, 265 F.R.D. at 9

(internal quotation marks omitted).     “This inquiry overlaps with

the commonality inquiry, as each seeks to determine the

practicality of proceeding with a class action and the extent to

which the plaintiffs will protect the interests of absent class

members.”   Id.   “A plaintiff’s claims can be typical of those of

the class even if there is some factual variation between them.”

Id.   Most importantly, “the named plaintiffs’ injuries [must]

arise from the same course of conduct that gives rise to the

other class members’ claims.”    Id. (internal quotation marks

omitted).

      The plaintiffs seek to certify a broad class of all African-

American current and former agents who were employed as Criminal
                                -27-

Investigators and who had the required time-in-grade to seek

promotion during the class period.     The plaintiffs assert that

“[j]ust like Class Plaintiffs, any class member who was eligible

for promotion to a GS-14 or GS-15 position was subject to the

same excessively subjective policies and practices of the MPP,

including those Agents who were discouraged completely from

participating” in the MPP promotions process.     (Pls.’ Reply at

41.)    The defendant argues that the plaintiffs have failed to

show that the individuals’ claims will be typical of the class

claims because all class representatives elected to obtain MPP

scores and bid on announced vacancies.     Thus, the class cannot

include individuals who elected not to participate in the

promotion process or were selected for promotion during their

first promotion bid cycle because the “class representatives all

participated in the promotion process on multiple occasions[.]”

(Def.’s Opp’n at 56-57.)

       Here, the named plaintiffs all participated in the bid

process, and all but two eventually received promotions.     “[A]

formal [bid] for employment is not a condition precedent to

relief from unlawful discrimination where the ‘application would

have been a useless act serving only to confirm a discriminatee’s

knowledge that the job he wanted was unavailable to him.’”

Rodriguez v. U.S. Dep’t of Treasury, 131 F.R.D. 1, 6 (D.D.C.

1990) (quoting Int’l Bhd. of Teamsters, 431 U.S. at 367).
                              -28-

Indeed, in some cases, courts have “included within a class those

persons who were discouraged from applying based upon the

knowledge that the discriminatory policy was in place.”   Id.6

     Tyler is the closest the class representatives come to

having as a member a deterred bidder.    Tyler’s bidding was merely

deferred, though, not wholly deterred.   With no class

representative who was deterred from ever bidding, there is every

risk that the interests of the absent, wholly deterred bidders

would not at all stages of this litigation be equally advanced

and protected by the merely deferred bidders.

      Further, the class representatives’ claims are not typical

of the claims of any putative class member who was eligible for a

promotion and received it on her first bid.   That particular

class member may not have suffered an injury at all, much less an

injury typical of the injuries alleged by the class


     6
       Rodriguez warned, though, that including within a class a
group of deterred or discouraged bidders could undermine “the
interest of judicial economy which class litigation is designed
to serve” since “[t]he focus of the class litigation with regard
to these individuals would most certainly shift from defendants’
conduct to the factual circumstances of individual plaintiffs.”
Rodriquez, 131 F.R.D. at 7; see also Selzer v. Bd. of Educ. of
N.Y., 113 F.R.D. 165, 167 (S.D.N.Y 1986) (citing Falcon, 457 U.S.
at 157 n.13). Rodriquez also opined that deterred bidder claims
could undermine numerosity. See Rodriguez, 131 F.R.D. at 6.
Where the “existence of a substantial group of deterred
applicants remains speculative following plaintiff’s discovery,”
id. -- as appears to be the case here, considering that the
plaintiffs do not include any estimate of the number of deterred
bidders in the putative class because the Secret Service’s
database does not include deterred bidders (see Pls.’ Reply at 35
n.28) -- such a group may be unidentifiable. Id. at 7.
                                -29-

representatives.7   See, e.g., Cohen v. Chilcott, 522 F. Supp. 2d
105, 115 (D.D.C. 2007) (“The typicality requirement aims at

ensuring that the class representatives have suffered injuries in

the same general fashion as absent class members.” (internal

quotation marks omitted)).

     Here, then, the mere fact that there may be a broad group of

African-American agents who were eligible for promotion to the

GS-14 or GS-15 levels is insufficient, on its own, to satisfy

Rule 23(a)’s typicality requirement.    See, e.g., Falcon, 457 U.S.

at 162 (“We have repeatedly held that the bare fact that a

plaintiff alleges racial or ethnic discrimination is not enough

to justify class certification.”).     The plaintiffs are attempting

to certify a broad class of African-American agents who were

eligible for promotion, but who may or may not have claims that


     7
       The defendant also argues that plaintiffs have no
representative for claims by GS-13 SAs denied promotion because
all class representatives seeking promotion to the GS-14 level
were in fact promoted, save for Tyler and Rooks. The defendant
contends that Tyler’s non-promotion claim is not typical of those
of the putative class because she never made a single BQL for any
position on which she bid and that Rooks’s non-promotion claim is
not typical because she became eligible to bid and began bidding
only in 2004. (Def.’s Opp’n at 57-58.) However, this argument
is unpersuasive since “[t]he facts and claims of each class
member do not have to be identical to support a finding of
typicality.” Cohen v. Chilcott, 522 F. Supp. 2d 105, 115 (D.D.C.
2007). Rather, class representatives must have suffered injuries
in the same general fashion as have absent class members. Id.
Here, Tyler’s and Rooks’s non-promotions are injuries suffered in
the same general fashion as those suffered by putative class
members who bid, but were never promoted. That Tyler did not
make a BQL or that Rooks became eligible to bid only in 2004 does
not undermine this finding.
                               -30-

are typical of those of the class representatives.   Thus, the

plaintiffs’ class, as proposed, does not satisfy the typicality

requirement of Rule 23(a).

IV.   ADEQUACY OF REPRESENTATION

      The final requirement of Rule 23(a) requires the court to

“determine whether the proposed representatives can adequately

represent the interests of the class.”   Taylor, 241 F.R.D. at 45.

A representative is adequate if “(1) his interests do not

conflict with those of other class members, and (2) he will

vigorously prosecute the interests of the class through qualified

counsel.”   Lindsay v. Gov’t Employees Ins. Co., 251 F.R.D. 51, 55

(D.D.C. 2008).   When there is a dispute as to the existence of a

conflict of interest between class members, a court must bear in

mind that “[c]lass members whose interests are antagonistic in

fact to, or even ‘potentially conflicting’ with, the interests of

the ostensibly representative parties cannot be bound, consistent

with the requirements of due process to an adjudication taken in

their name.”   Phillips v. Klassen, 502 F.2d 362, 366 (D.C. Cir.

1974) (quoting Hansberry v. Lee, 311 U.S. 32, 41-42 (1940)).     In

employment discrimination cases, although the fact that some

class members are supervisors does not constitute per se a

conflict of interest, it does pose a serious problem where class
                               -31-

plaintiffs have accused class members of the same type of

discrimination from which they seek relief.   Wagner, 836 F.2d at

595; McReynolds, 208 F.R.D. at 447 (D.D.C. 2002).

     Here, there is no dispute as to the competency of counsel to

represent the class’s interest.   There is a dispute, however,

regarding a potential conflict of interest among class plaintiffs

and class members.   The plaintiffs assert that there is no

conflict of interest because class plaintiffs “share identical

interests in this lawsuit as the class members, and . . . desire

the same relief[,]” namely, “to prove the existence of the Secret

Service’s pattern and practice of race discrimination in the

promotions process, and the adverse impact on African-American

Agents from the excessively subjective and unfettered policies

and practices of the MPP.”   (Pls.’ Mem. at 71-72.)   The defendant

counters that the plaintiffs cannot satisfy the adequacy

requirement because the “proposed class would include . . .

former and current supervisors who have been personally and

substantially involved in the very promotion process that

plaintiffs claim is discriminatory.”   (Def.’s Opp’n at 75.)

     As one example, the defendant notes that “Andrew Harris, one

of the named plaintiffs, has served on a promotion rating

panel[,]” and in this capacity, he “personally rated four . . .

[of] his fellow class representatives [who] claim discrimination

in the very scores that he was involved in assigning.”   (Id.
                                -32-

(citing Ex. 5 ¶ 67).)   The defendant further states that Agents

Summerour and Moore have accused potential class members of

making discriminatory promotion decisions.    (Id. at 77.)

Plaintiffs counter that Summerour and Moore did not accuse the

identified potential class members of actual discrimination, but

merely asserted that these senior agents “were going along with

or participating in the Agency’s discriminatory promotions

process.”    (Pls.’ Reply at 44 n.38.)

     The record reflects direct accusations of discrimination

within the class.   For example, Summerour testified that she

believed that Larry Cockell –- a putative class member –-

discriminated against her when he denied her a higher MPP score.

(Def.’s Opp’n at 77, Ex. 42, 46:8-15 (“Q: Did you believe that

Larry Cockell discriminated against you when he refused to change

the score?   A: Yes, I do.   Q: And why do you say that?   A:

Because . . . I think he facilitated [the Agency’s

discriminatory] system by letting it continue and not trying to

change it.”).)   When asked whether there were senior-level

African-American agents who were a part of the Secret Service’s

“Good ‘ol Boy Network,” Summerour stated that she believed that

Cockell and other African-American agents were a part of that

network.    (Id., Ex. 42, 253:11-24.)

     The record also demonstrates that several potential class

members were directly involved in the Peer Panel or Second Level
                               -33-

evaluation process, which raises a specter of these class

members’ participation in the discriminatory conduct of which

plaintiffs complain.   For example, between 1995 and 2005, sixteen

African-American supervisors participated, at least once, as a

Peer Panel member rating SAs for promotion to GS-14 positions.

(Id. at 77 n.59 (citing Ex. 5 ¶ 67).)   During the same time

period, eight African-American Supervisors participated as

Second-Level Panel evaluation members rating SAs for promotion to

GS-14 and GS-15 positions.   (Id., Ex. 5 ¶ 68.)

     Although the existence of supervisors among the class

members does not automatically undermine the adequacy of

representation, the conflict of interests here –- which includes

direct accusations of discrimination among and between class

members and class representatives –- is not insignificant.

Because plaintiffs have not proposed for consideration a class

free of conflicts of interests, the representation as proposed is

inadequate.   See, e.g., In re PEPCO Employment Litig., Civil

Action No. 86-0603 (RCL), 1992 WL 442759, at *22 (D.D.C.

Dec. 4, 1992) (denying certification of a subclass in light of

direct accusations of discrimination among class members and

holding that the existence of any conflict is sufficient to

prevent certification).
                                 -34-

                      CONCLUSION AND ORDER

     Given the plaintiffs’ proposed definition of the class and

the current composition of the group of class representatives,

the plaintiffs have failed to satisfy the typicality and adequacy

of representation elements required by Rule 23(a), and their

motion for class certification will be denied without prejudice.8

Accordingly, it is hereby

     ORDERED that plaintiffs’ motion [585] for class

certification be, and hereby is, DENIED without prejudice.      It is

further

     ORDERED that defendant’s motion [633] in limine be, and

hereby is, DENIED as moot.   It is further

     ORDERED that plaintiffs’ motion [650] for oral argument be,

and hereby is, DENIED as moot.

     SIGNED this 4th day of August, 2010.



                                 ________/s/_________________
                                 RICHARD W. ROBERTS
                                 United States District Judge




     8
       In response to plaintiffs’ motion for class certification,
the defendant has filed a motion in limine, seeking to exclude
Dr. Mann’s testimony. Because the plaintiffs’ motion for class
certification will be denied, the defendant’s motion [633] in
limine will be denied as moot. Plaintiffs’ motion [650] for oral
argument also will be denied as moot.